DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 4, 2020 and July 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US 10,845,451. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.
US. Pat. Application 17/066,679
U.S. Patent No. 10,845,451
1. A system, comprising: 

at least one tag; 
a plurality of beacons in wireless communication with said at least one tag;
wherein said at least one tag is configured to: initiate a connection with at least one of the plurality of 10beacons; 
transmit a Constant Tone (CT) to the at least one of the plurality of beacons; 
wherein each one of the plurality of beacons is configured to: 
receive the CT, and sample the CT in in-phase and 15quadrature (IQ) format; 
transmit the sampled CT, and a signature CT, wherein the said sampled CT comprises a plurality of hops wherein there exists at least one duplicate hop for at least one of said sampled CT hops.
1. A wireless location determination system, comprising: 
at least one tag; 
a plurality of beacons in wireless communication with said at least one tag; wherein said at least one tag is configured to: initiate a connection with at least one of the plurality of beacons; 
transmit a Constant Tone (CT) to the at least one of the plurality of beacons; 
wherein each one of the plurality of beacons is configured to: 
receive the CT, and sample the CT in in-phase and quadrature (IQ) format; 
transmit the sampled CT, a signature CT, and position information to said at least one tag, 7Application No. 16/911,690 wherein each tag is further configured to determine a location thereof based on the sampled CT, the signature CT, and the position information; and 
wherein the said sampled CT comprises a plurality of hops wherein there exists at least one duplicate hop for at least one of said sampled CT hops.
2. The wireless location system of claim 1 wherein said at least one duplicate hop is made at the same frequency as an original sampled CT hop.
2. The wireless location system of claim 1 wherein said at least one duplicate hop is made at the same frequency as an original sampled CT hop.
3. The wireless location system of claim 1 wherein said signature CT comprises a plurality of hops wherein there exists at least one duplicate hop for at least one of said signature CT hops.
3. The wireless location system of claim 1 wherein said signature CT comprises a plurality of hops wherein there exists at least one duplicate hop for at least one of said signature CT hops.
4-9
4-9
10. A method comprising the steps of: 20locating a plurality of beacons in wireless communication with said tag; 
initiating a connection between said tag and at least one of the plurality of the beacons;
38Inventor: Mark Bloechlsaid tag transmitting a Constant Tone (CT) to the at least one of the plurality of beacons;
said at least one beacon receiving the CT, and sampling the CT in in-phase and quadrature (IQ) format; 
5said at least one beacon transmitting the sampled CT, and a signature CT; 
wherein the said sampled CT comprises a plurality of hops wherein there exists at least one duplicate hop for at least one of said sampled CT hops.
10. A method for determining the location of a tag comprising the steps of: 
locating a plurality of beacons in wireless communication with said tag; 
initiating a connection between said tag and at least one of the plurality of the beacons; said tag transmitting a Constant Tone (CT) to the at least one of the plurality of beacons; said at least one beacon receiving the CT, and sampling the CT in in-phase and quadrature (IQ) format; 
said at least one beacon transmitting the sampled CT, a signature CT, and position information to said tag; 
wherein said tag is further configured to determine its location based on the sampled CT, the signature CT, and the position information; and 
wherein the said sampled CT comprises a plurality of hops wherein there exists at least one duplicate hop for at least one of said sampled CT hops.
11. The method of claim 10 wherein said at least one duplicate hop is made at the same frequency as an original sampled CT hop.
11.The method of claim 10 wherein said at least one duplicate hop is made at the same frequency as an original sampled CT hop.
12-18
12-18


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 U.S. Patent No. 11,317,246 to Pipher discloses a Real Time Locating System (RTLS) configured to track the locations of assets in a clinical environment. The RTLS can include a mesh network with multiple nodes that can provide services to other nodes in the network.
U.S. Patent Publication No. 2019/0285722 to Markhovsky discloses a split architecture for determining the location of a wireless device in a heterogeneous wireless communications environment. A detector within the device or another component of the environment receives signals including parameters for a localization signal of the device. The parameters describe known in advance signals within the signals. Additional metadata including each frame start of the signals and assistance data and auxiliary information are also received. The known in advance signals are detected based on the parameters of the localization signal. Samples extracted from the known in advance signals are then processed and compressed and sent with other collect data to a locate server remote from the detector. The location server uses that information as well as similar information about the environment to calculate the location of the device, as well as perform tracking and navigation of the device, and report such results to the environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858